              Case 7:20-cv-10777-PMH Document 3 Filed 12/22/20 Page 1 of 2




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------X

     ACCRUEME, LLC and LUXE BATH, LLC,

                                     Plaintiffs,
    v.                                                           ORDER

     MARK WOEPPEL, Individually and as                           20-cv-10777 (PMH)
     Equity Member of Luxe Bath, LLC,

                                       Defendant.
    ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

           Plaintiffs commenced this action for breach of contract, breach of the implied covenant of

good faith and fair dealing, unjust enrichment, and injunctive relief on December 21, 2020. (Doc.

1). Simultaneously, Plaintiffs filed an Emergency Motion for a Temporary Restraining Order

(“TRO”) without notice to Defendant. (Doc. 2). Plaintiffs’ application for a TRO without notice

to the adverse party is DENIED as Plaintiffs have failed to comply with and/or satisfy Federal

Rule of Civil Procedure 65(b)(1). Additionally, no TRO will issue herein because, based upon the

moving papers, there is no showing of irreparable harm, and, separately, based upon the moving

papers, money damages will suffice.

           Plaintiffs may, if so advised, refile a proper application by proposed order to show cause

for a preliminary injunction. Plaintiffs shall include in their application a detailed explanation of

the amount in controversy to enable the Court to determine whether diversity jurisdiction exists

pursuant to 28 U.S.C. § 1332.1

           The Clerk is instructed to terminate the pending motion (Doc. 2).


1
 Should Plaintiffs file a proposed order to show cause for a preliminary injunction, the order should be in
a format typically used and returnable in the Southern District of New York, not the Eastern District of
New York. (See Doc. 2-4 at 6).

                                                           1
        Case 7:20-cv-10777-PMH Document 3 Filed 12/22/20 Page 2 of 2




                                              SO ORDERED:

Dated: New York, New York
       December 22, 2020
                                              ____________________________
                                              Philip M. Halpern
                                              United States District Judge




                                     2
